                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF                             )
PENNSYLVANIA and                            )
STATE OF NEW JERSEY,                        )
                                            )
                       Plaintiffs,          )
v.                                          )        Civil Action No. 2:17-cv-04540 (WB)
                                            )
DONALD J. TRUMP, in his official            )
capacity as President of the United States; )
ALEX M. AZAR II, in his official            )
capacity as Secretary of Health and         )
Human Services; UNITED STATES               )
DEPARTMENT OF HEALTH AND                    )
HUMAN SERVICES; STEVEN T.                   )
MNUCHIN, in his official capacity as        )
Secretary of the Treasury; UNITED           )
STATES DEPARTMENT OF THE                    )
TREASURY; RENE ALEXANDER                    )
ACOSTA, in his official capacity as         )
Secretary of Labor; and UNITED STATES )
DEPARTMENT OF LABOR,                        )
                                            )
                       Defendants.          )
____________________________________)

                                  JOINT STATUS REPORT

       In a July 30, 2019 order, the Court stayed “further proceedings in this matter . . . pending

resolution of any appeal of the Third Circuit's decision in Trump III by Defendants and

Defendant-Intervenor.” Order, ECF No. 232, at 5. The Court also ordered the parties to file a

joint status report on October 25, 2019 and every 90 days thereafter. The parties hereby report as

follows. On July 8, 2020, the Supreme Court issued its decision in Little Sisters of the Poor v.

Pennsylvania, 2020 WL 3808424, Case Nos. 19-431, 19-454 (S. Ct. July 8, 2020). The Supreme

Court reversed and remanded the Third Circuit’s decision upholding the preliminary injunction

issued by this Court, holding, among other things, that 42 U.S.C. § 300gg–13(a)(4) of the Patient

Protection and Affordable Care Act (ACA) “gives HRSA broad discretion to define preventive

care and screenings and to create the religious and moral exemptions.” Id. at *9. In light of this



                                                 1
decision, the parties propose submitting a joint status report seven days after the Third Circuit

returns the matter to this Court. In the status report, the parties will jointly (or separately)

propose how best to proceed with additional briefing.



DATED: July 17, 2020                            Respectfully submitted,

                                                DAVID MORRELL
                                                Deputy Assistant Attorney General

                                                MICHELLE R. BENNETT
                                                Assistant Director, Federal Programs Branch

                                                /s/ Justin M. Sandberg
                                                JUSTIN M. SANDBERG (Il. Bar No. 6278377)
                                                Senior Trial Counsel
                                                MICHAEL GERARDI
                                                CHRISTOPHER R. HEALY
                                                REBECCA M. KOPPLIN
                                                DANIEL RIESS
                                                Trial Attorneys
                                                U.S. Dep’t of Justice, Civil Div., Federal Programs Branch
                                                1100 L Street, NW
                                                Washington, D.C. 20001
                                                (202) 514-5838
                                                Justin.Sandberg@usdoj.gov
                                                Attorneys for Federal Defendants


                                                JOSH SHAPIRO
                                                Attorney General
                                                Commonwealth of Pennsylvania

                                                /s/ Michael J. Fischer
                                                MICHAEL J. FISCHER
                                                Chief Deputy Attorney General
                                                AIMEE D. THOMSON
                                                JACOB B. BOYER
                                                Deputy Attorneys General
                                                Office of Attorney General
                                                1600 Arch Street, Suite 300
                                                Philadelphia, PA 19103
                                                (215) 560-2171
                                                mfischer@attorneygeneral.gov

                                                   2
Attorneys for Plaintiff
Commonwealth of Pennsylvania


GURBIR S. GREWAL
Attorney General of New Jersey

 /s/ Elspeth L. Faiman Hans
Deputy Attorney General
Office of the Attorney General
25 Market Street
Trenton, NJ 08625
(609) 376-2752
elspeth.hans@law.njoag.gov
Attorney for Plaintiff State of New Jersey


/s/ Mark Rienzi
Mark Rienzi, pro hac vice
Lori Windham, pro hac vice
Eric Rassbach, pro hac vice
Diana Verm, pro hac vice
The Becket Fund for Religious Liberty
1200 New Hampshire Ave. NW, Suite 700
Washington, DC 20036
Telephone: (202) 955-0095
Facsimile: (202) 955-0090
Attorneys for Intervenor




   3
                                  CERTIFICATE OF SERVICE

       I hereby certify that, on July 17, 2020, a copy of the forgoing document was

electronically filed with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all counsel of record.



DATED this 17th day of July, 2020.                         /s/ Justin M. Sandberg
                                                           JUSTIN M. SANDBERG




                                                   4
